NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                       STATE OF ARIZONA, Appellee,

                                        v.

               JESUS CHRISTOPHER VILLEGAS, Appellant.

                             No. 1 CA-CR 21-0407
                               FILED 9-1-2022


           Appeal from the Superior Court in Maricopa County
                        No. CR2015-151755-001
             The Honorable James P. Beene, Judge (Retired)

                                  AFFIRMED


                                   COUNSEL

Arizona Attorney General’s Office, Tucson
By Kathryn A. Damstra
Counsel for Appellee

Brown & Little, PLC, Chandler
By Matthew O. Brown
Counsel for Appellant
                            STATE v. VILLEGAS
                            Decision of the Court



                      MEMORANDUM DECISION

Judge D. Steven Williams delivered the decision of the court, in which
Presiding Judge David D. Weinzweig and Judge Randall M. Howe joined.


W I L L I A M S, Judge:

¶1            Jesus Christopher Villegas appeals his convictions and
sentences for aggravated assault against a police officer and resisting arrest.
For the following reasons, we affirm.

               FACTUAL1 AND PROCEDURAL HISTORY

¶2            One morning in 2015, police responded to a report of a theft
in progress at a Family Dollar store. Officer K. was only a couple of blocks
from the store when the call went out and spotted Villegas with another
individual. Villegas matched the suspect’s description – “a white male”
wearing a “gray shirt” and “red-and-white plaid shorts.”

¶3            Officer K. parked his marked patrol car and called out as he
began walking towards the two individuals. Villegas started to run but
stopped after just a few steps. The officer took Villegas by the arm and
reached for his handcuffs. Villegas, however, swung his elbow back
towards the officer causing them both to spin. Officer K. “lost [his] balance,
fell backwards, [and] struck [his] head on . . . [a nearby] car.” Villegas took
off running. A second officer saw the incident as he pulled up. He stated
that Officer K. “had at least one of [Villegas’s] hands behind his back”;
Villegas spun, faced Officer K., and “then pushed Officer K[.] backwards”;
“Officer K[.] fell to the ground,” and Villegas “fled . . . on foot.” Villegas
was eventually taken into custody.

¶4            Officer K. was “instantly nauseated,” had a “thumping
headache,” and his “sense of balance was gone.” He was treated at the
hospital and diagnosed with a closed head injury, as well as an injury to his
trapezius muscle (“which is the big muscle that connects from the back of
your neck down to your shoulder”).


1“We view the facts in the light most favorable to sustaining the convictions
with all reasonable inferences resolved against the defendant.” State v.
Valencia, 186 Ariz. 493, 495 (App. 1996).


                                      2
                            STATE v. VILLEGAS
                            Decision of the Court

¶5            A grand jury indicted Villegas on aggravated assault, a class
four felony (Count 1), resisting arrest, a class six felony (Count 2), and
shoplifting, a class one misdemeanor (Count 3). Before trial, Villegas
underwent a Rule 11 (competency) evaluation and was found competent to
stand trial.

¶6             At trial, one of the testifying officers made the following
statement when he was finished being cross-examined: “It’s been a long
day. I’ve been up since 3:00 a.m. I got called out on an officer-involved
shooting at I-10 and the airport.” Villegas objected to the statement and
asked that it be stricken from the record or that the court declare a mistrial.
He argued the statement was extremely prejudicial because Villegas was
being tried for assault on an officer and not for an officer-involved shooting,
and the officer made the jury aware of how dangerous officers’ jobs were.
The State agreed the statement should be stricken from the record but
argued against a mistrial contending the statement was gratuitously offered
to explain why the officer was tired and not dressed in uniform. The court
ordered the statement be stricken from the record but denied Villegas’s
request for a mistrial.

¶7            After the State’s case-in-chief, Villegas moved for judgment of
acquittal on all counts under Arizona Rule of Criminal Procedure 20(a). The
State agreed that the shoplifting charge should be dismissed because the
store clerk did not show up to testify. The court granted Villegas’s motion
as to Count 3 but denied it as to the other two counts.

¶8             The jury convicted Villegas as charged on Counts 1 and 2.
Because Villegas had two prior felony convictions, the court sentenced
Villegas as a category three offender to presumptive concurrent terms of 10
years imprisonment on Count 1 and 3.75 years on Count 2, with 361 days
of presentence incarceration credit on each count.

¶9            More than four years later, in 2021, Villegas petitioned for
post-conviction relief under Arizona Rule of Criminal Procedure 32.1,
claiming his trial attorney did not “make [him] aware of any options
beyond conviction.” Though the record is clear that the trial court informed
Villegas at sentencing of his right to appeal, including a twenty-day
deadline in which to do so, the superior court granted the post-conviction
relief sought and set a new deadline for Villegas to file a notice of appeal.
Villegas then timely appealed.

¶10          We have jurisdiction under Article 6, Section 9, of the Arizona
Constitution and A.R.S. §§ 12-120.21(A)(1), 13-4031, and -4033(A)(1).



                                      3
                            STATE v. VILLEGAS
                            Decision of the Court

                               DISCUSSION

  I.   Hearsay

¶11            Villegas argues the trial court erred in admitting four hearsay
statements. Because Villegas failed to object to any of the statements at trial,
we review his claim for fundamental, prejudicial error. See State v. Escalante,
245 Ariz. 135, 140, ¶ 12 (2018). Villegas “bears the burden to establish that
(1) error exists, (2) the error is fundamental, and (3) the error caused him
prejudice.” See State v. James, 231 Ariz. 490, 493, ¶ 11 (App. 2013) (internal
quotation marks and citations omitted).

¶12           Hearsay is an out-of-court statement offered to prove the
truth of the matter asserted and is presumptively inadmissible. Ariz. R.
Evid. 801(c) (defining hearsay); 802 (providing the rule against hearsay).
But a statement is not hearsay if offered, for example, to show the effect on
a listener whose conduct is at issue. State v. Hernandez, 170 Ariz. 301, 306
(App. 1991). Moreover, the admission of hearsay evidence is harmless error
if the evidence did not, beyond a reasonable doubt, impact the verdict. State
v. Bass, 198 Ariz. 571, 580-81, ¶ 39 (2000); see also State v. Turner, 251 Ariz.
217, 225, ¶ 29 (App. 2021) (finding no reversible error “where the
erroneously admitted evidence is entirely cumulative of other properly
admitted evidence”).

¶13          Here, three of the four purported hearsay statements came
from a single answer one of the responding officers gave in response to a
question posed during the State’s case-in-chief. When asked why he
responded to that area (near the Family Dollar store), the officer stated:

       It was originally a call of shoplifting where Officer K[.] had
       responded. And after making contact with the subject, we
       heard that Officer K[.] had gotten knocked down after being
       assaulted by the subject, and the subject took off running into
       the neighborhood. So we went to respond and essentially set
       up containment, a perimeter is what we call it.

¶14            No part of the officer’s answer was hearsay. The officer was
not offering the statement to prove that Villegas, in fact, (1) shoplifted, (2)
assaulted Officer K., or (3) took off running. Rather, the statement was
offered to explain the effect the information had upon the officer – that it
caused him to drive to the area of town he had driven to and participate in
the search for Villegas. See Hernandez, 170 Ariz. at 306 (“Words offered to
prove the effect on the hearer are admissible when they are offered to show
their effect on one whose conduct is at issue.”). Villegas has shown no error.


                                       4
                             STATE v. VILLEGAS
                             Decision of the Court

¶15            The fourth challenged statement came from Officer K. who
testified that a physician told him he “had a mild concussion.” While that
statement may well have been hearsay, the State also presented evidence
from the emergency room physician who testified Officer K. had a “[c]losed
head injury” that was “[e]ssentially” the same as a concussion. Because
Officer K.’s hearsay statement was otherwise established by admissible
testimony from the physician, the statement did not impact the verdict, and
any error was harmless. See Bass, 198 Ariz. at 580-81, ¶ 39; see also Turner,
251 Ariz. at 225, ¶ 29. Further, whether Officer K. had a concussion (or not)
was immaterial to the charges Villegas faced; it was irrelevant to the case.
Villegas has failed to show fundamental error. See State v. Henderson, 210
Ariz. 561, 567, ¶¶ 19-20 (2005).

 II.   Mistrial

¶16            Villegas also challenges the trial court’s denial of his request
for a mistrial, arguing the statement from one of the testifying officers was
irrelevant, highly prejudicial, and no remedy short of a mistrial could have
cured the error. The State counters that the court acted within its discretion
because it struck the comment from the record and instructed the jurors to
disregard the officer’s unprompted comment about his immediate pretrial
activities. The State also argues Villegas could not have suffered extreme
prejudice from the officer’s statement because, even assuming that “the
jurors improperly disregarded the court’s express instructions to disregard
the stricken comments, that police work can be dangerous surely was not
new information to them.” We review a trial court’s denial of a motion for
mistrial for abuse of discretion. State v. Hardy, 230 Ariz. 281, 292, ¶ 52 (2012).

¶17            “Mistrial is the ‘most dramatic remedy for trial error and
should be granted only when it appears that justice will be thwarted unless
the jury is discharged and a new trial granted.’” State v. Speer, 221 Ariz. 449,
462, ¶ 72 (2009) (quoting State v. Dann, 205 Ariz. 557, 570, ¶ 43 (2003)). When
a witness makes an improper statement in front of the jury, we give
deference to the trial court’s denial of a mistrial “because the trial judge is
in the best position to evaluate ‘the atmosphere of the trial, the manner in
which the objectionable statement was made, and the possible effect it had
on the jury and the trial.’” See State v. Bible, 175 Ariz. 549, 598 (1993) (quoting
State v. Koch, 138 Ariz. 99, 101 (1983)).

¶18           Here, the trial court did not abuse its discretion when it
denied Villegas’s request for a mistrial based upon the officer’s unsolicited
statement regarding his immediate pretrial activities. See Speer, 221 Ariz. at
462, ¶ 72; see also Bible, 175 Ariz. at 598. The substance of the officer’s


                                        5
                            STATE v. VILLEGAS
                            Decision of the Court

gratuitous statement, though improper, in context seems to have been
made to relay that he was tired and relieved to be released as a witness.
Regardless, the trial court struck the improper statement from the record
and instructed the jury not to consider it during their deliberations. See State
v. Newell, 212 Ariz. 389, 403, ¶ 68 (2006) (providing that appellate courts
“presume that the jurors followed the [trial] court’s instructions”).
Villegas’s argument fails. See Hardy, 230 Ariz. at 292, ¶ 52.

                               CONCLUSION

¶19          For the foregoing reasons, we affirm Villegas’s convictions
and sentences.




                            AMY M. WOOD • Clerk of the Court
                            FILED: AA




                                         6